FARMER, Judge.
We reverse the court’s order dismissing charges of possession of a firearm by a convicted felon and carrying a concealed firearm. In granting the defendant’s motion to dismiss, the trial judge impermissibly weighed the credibility of Officer Bullard’s testimony, that he saw defendant with what “appeared to be” a firearm. State v. Hargrove, 552 So.2d 281, 282 (Fla. 4th DCA 1989) (“trial court may not try or determine factual issues nor consider either the weight of the conflicting evidence or the credibility of the witnesses”). As the officer’s testimony was sufficient to establish the “barest prima facie ease” against defendant, dismissal was inappropriate. Id.
REVERSED.
DELL and KLEIN, JJ., concur.